DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the car" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schienda et al. (US Pat No 8,939,262 B2). Schienda discloses a selectively operable magnetic braking system (fig. 4A-B) comprising:
Re claim 11, a safety brake (70A) disposed on a machine (16) and adapted to arrest movement of the machine when moved from a non-braking state (state shown in fig. 4A) into a braking state (state shown in fig. 4B); a magnetic brake (bottom end of 72 for interaction with 76) disposed adjacent to the machine, the magnetic brake configured to move between an engaging position (position shown in fig. 4B) and a non-engaging position (position shown in fig. 4A), said magnetic brake, when in the engaging position contemporaneously with motion of the machine, moving to thereby move the safety brake from the non-braking state into the braking state (transition from fig. 4A to fig. 4B); an electromagnetic component (76) configured to move the magnetic brake from the engaging position to the non-engaging position upon receipt of a resetting signal (transition from fig. 4B to fig. 4A); and wherein the electromagnetic component further comprises a retention apparatus (74) configured to move the electromagnetic component in a direction parallel to an actuation axis (left-right direction in fig. 4A), wherein the actuation axis is perpendicular to a direction of travel of the car (fig. 4A-B: travel direction being up-down direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. (US Pub No 2014/0008157 A1) in view of Schienda et al. (US Pat No 8,939,262 B2). Terry discloses a selectively operable braking device (title) for an elevator system including a car (16) and a plurality of guiderails (20), comprising: 
Re claim 1, a safety brake (40) disposed on the car and adapted to be wedged against one of the guiderails when moved from a non-braking state (fig. 3: when the brake pad is positioned at the bottom of the housing of 40) into a braking state (fig. 3: when the brake pad is positioned at the top of the housing of 40); a rod (48) operably coupled to the safety brake, the rod configured to move the safety brake between the non-braking state and braking state (par [0023]); a magnetic brake (30,44; magnetically charged depending on the energize state of 42) operably coupled to the rod and disposed adjacent to the guiderail (fig. 3), the magnetic brake configured to move between a rail-engaging position (fig. 3: when 30 engages the rail) and a rail-non-engaging position (fig. 3: when 30 is retracted), said magnetic brake, when in the rail-engaging position contemporaneously with motion of the car, moving the rod in a direction to thereby move the safety brake from the non-braking state into the braking state (par [0023]); and an electromagnetic component (42), the electromagnetic component configured to move the magnetic brake from the rail-engaging position to the rail-non-engaging position upon receipt of a resetting signal (par [0023]). 
Terry does not disclose:
Re claim 1, wherein the electromagnetic component further comprises a retention apparatus configured to move the electromagnetic component in a direction parallel to an actuation axis, wherein the actuation axis is perpendicular to a direction of travel of the car.
However, Schienda teaches a safety brake (fig. 4A-B):
Re claim 1, a magnetic brake (bottom end of 72 for interaction with 76; this would be equivalent to Terry’s magnetic brake since it interacts with an electromagnetic component 76 and actuates safety brake 70A,B) operably coupled to the rod (72) and disposed adjacent to the guiderail; wherein the electromagnetic component further comprises a retention apparatus (74) configured to move the electromagnetic component (76) in a direction parallel to an actuation axis (left-right direction in fig. 4A), wherein the actuation axis is perpendicular to a direction of travel of the car (fig. 4A-B: travel direction being up-down direction).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic component to include a retention apparatus, in order to bring the electromagnetic closer to the magnetic brake for better attachment to the brake. This would ensure the magnetic brake is no longer attached to the rail. 

Allowable Subject Matter
Claims 2-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Minh Truong/Primary Examiner, Art Unit 3619